Citation Nr: 0619340	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
refractory chondromalacia of the right knee, with 
postoperative residuals of a meniscectomy, high tibial 
osteotomy, and fibular osteotomy, from December 17, 1997, to 
July 4, 2001.  

2.  Entitlement to a rating in excess of 10 percent for 
refractory chondromalacia of the right knee, with 
postoperative residuals of a meniscectomy, high tibial 
osteotomy, and fibular osteotomy, from July 5, 2001.  

3.  Entitlement to an extension of a temporary total 
evaluation beyond August 31, 1998, under 38 C.F.R. § 4.30 
based on the need for convalescence from right knee surgery.

4.  Entitlement to an initial rating in excess of 20 percent 
from July 5, 2001, for peroneal nerve neuropathy of the right 
lower extremity. 

5.  Entitlement to an initial rating in excess of 10 percent 
from July 5, 2001, for degenerative arthritis of the right 
knee.  

6.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1979.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, so that additional 
development could be undertaken.  On remand, the RO in rating 
action of October 2005 increased the initial rating assigned 
for peroneal nerve neuropathy of the right lower extremity 
from 10 percent to 20 percent, effective from July 5, 2001.  

The issues on appeal are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

In December 2004, the veteran requested assistance from VA in 
obtaining records of medical treatment concerning his knees 
from the DSCC Medical Unit which reportedly was received in 
conjunction with his employment as a materials handler at the 
Defense Distribution Center in Columbus, Ohio, a Federal 
entity.  The RO requested the referenced medical records in 
February 2005, and in a reply from the DSCC Medical Unit, it 
was noted that a third party had been authorized to provide 
medical services beginning in 2000 and that records compiled 
prior thereto were forwarded to "the government archives."  
No attempt by VA is thereafter shown to have been undertaken 
in order to obtain any available medical records from the 
governmental repository of records or archives, as required 
by 38 C.F.R. § 3.159(c)(2).  

In addition, further efforts to assist the veteran are needed 
in order to obtain records of medical treatment received 
since April 2006 for his knees, including those pertaining to 
a scheduled total right knee arthroplasty scheduled to occur 
on May 8, 2006.  The Board was advised of the existence of 
such records in April 2006 correspondence from the veteran.   

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for ratings in excess of 30 
percent from December 17, 1997, to July 
4, 2001, and in excess of 10 percent from 
July 5, 2001, for refractory 
chondromalacia of the right knee, with 
postoperative residuals of a 
meniscectomy, high tibial osteotomy, and 
fibular osteotomy; entitlement to an 
extension of a temporary total evaluation 
beyond August 31, 1998, under 38 C.F.R. 
§ 4.30 based on the need for 
convalescence from right knee surgery; 
entitlement to an initial rating in 
excess of 20 percent from July 5, 2001, 
for peroneal nerve neuropathy of the 
right lower extremity; entitlement to an 
initial rating in excess of 10 percent 
from July 5, 2001, for degenerative 
arthritis of the right knee; and 
entitlement to an increased rating for 
chondromalacia of the left knee, 
currently evaluated as 10 percent 
disabling, as well as notice of the 
holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), as applicable to these 
matters.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  Any and all available records of 
treatment of any disorder of either of 
his knees which were compiled at the DSCC 
Medical Unit from 1988 to the time of the 
veteran's disability retirement must be 
obtained for inclusion in his claims 
folder.  Such must include contact with 
the applicable office of any Federal 
records repository or archives so that 
efforts may be made to locate the records 
in question and associate same with the 
other evidence on file.  Efforts to 
obtain these and any other Federal 
records must continue until the RO or AMC 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(e) must be provided to 
the veteran and he must then be afforded 
an opportunity to respond.  

3.  Efforts must be made to contact the 
Ohio Orthopedic Center of Excellence and 
K. L. Unverferth, M.D., for which or whom 
a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, was 
submitted in April 2006, in order to 
obtain all pertinent evaluation and 
treatment records, including those 
pertaining to a scheduled total right 
knee arthroplasty in May 2006.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.  

4.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to any of the disorders herein at 
issue must be obtained for inclusion in 
the veteran's claims folder.

5.  Thereafter, the veteran must be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
evaluating the nature and severity of his 
service-connected right and left knee 
disorders, as well as neuropathy of the 
right peroneal nerve.  The claims folder 
in its entirety must be made available to 
and reviewed by each examiner for use in 
the study of this case.  Such 
examinations are to include detailed 
reviews of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations and 
any and all indicated diagnostic testing.  
Measurement of range of motion values for 
each knee must be undertaken and all 
pertinent findings under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet.App. 202 (1995) must be provided.  
All pertinent diagnoses must be set 
forth.  

6.  Lastly, the veteran's claims of 
entitlement to ratings in excess of 30 
percent from December 17, 1997, to July 
4, 2001, and in excess of 10 percent from 
July 5, 2001, for refractory 
chondromalacia of the right knee, with 
postoperative residuals of a 
meniscectomy, high tibial osteotomy, and 
fibular osteotomy; entitlement to an 
extension of a temporary total evaluation 
beyond August 31, 1998, under 38 C.F.R. 
§ 4.30 based on the need for 
convalescence from right knee surgery; 
entitlement to an initial rating in 
excess of 20 percent from July 5, 2001, 
for peroneal nerve neuropathy of the 
right lower extremity; entitlement to an 
initial rating in excess of 10 percent 
from July 5, 2001, for degenerative 
arthritis of the right knee; and 
entitlement to an increased rating for 
chondromalacia of the left knee, 
currently evaluated as 10 percent 
disabling, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The 



purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



